DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh WO_2017188686_A1 (see English equivalent: USPA_20190134953_A1) in view of Weinhold USPA_20130305912_A1.
1.	Regarding Claims 1, 3, and 13, Oh discloses a laminated glass and a method thereof (Title) comprising two glasses where one is thicker than the other (Abstract) with a bonding film (corresponds to claimed lamination film/bonding agent) there-between Oh discloses that said laminate can be curved such that said bonding film and thinner glass are positioned on a concave surface of the curved thicker glass (see Figure 2B). Furthermore, Oh discloses that it’s possible to elastically transform (corresponds to claimed deform) the thinner glass by using a vacuum process (paragraph 0082).
2.	However, Oh does not disclose the claimed support film.
3.	Weinhold discloses a lamination of glasses wherein a two-layered spall layering (Figure 2) is using on the outer surface of one of the glasses (Abstract) that can be used in vehicles (paragraph 0008) and is made from polycarbonate and PMMA (paragraph 0011) and can improve ballistic performance (paragraph 0050).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lamination, of Oh, by using the two-layered spall layering, of Weinhold. One of ordinary skill in the art would have been motivated in doing so in order to obtain improved ballistic performance in the window applications in vehicles.
4.	Regarding Claim 2, Oh in view of Weinhold suggests using a sequential layering for its spall layering that corresponds to the claimed ductile and elastic layers (Weinhold: paragraph 0050).
5.	Regarding Claim 4, Oh in view of Weinhold suggests using heat-treatment to laminate its curves glasses (Oh: paragraph 0076) at it softening point (Oh: paragraph 0080) which would be in the claimed range for glass.
6.	Regarding Claims 5-12, 14, and 15, although the exactly claimed limitations are not taught by the art of record, the Examiner respectfully submits that these are all 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 14, 2021